I am unable to agree with the majority of the court. The point raised by the demurrer is whether or not, under our statute, the action survives the death of the defendant's testatrix, Mrs. Dewing.
By Section 7, Chapter 283, General Laws, 1909, it is provided that "In addition to the causes of action and actions which at common law survive the death of the plaintiff or defendant therein, the following causes of action or actions shall also survive:" . . . "Third. Causes of action and actions of trespass and trespass on the case for damages to the person or to real and personal estate."
The adjudicated cases are practically unanimous in holding that under statutes of this character the plaintiff must show, in order to recover, that he has sustained the loss of some specific property. The authorities are not, however, in accord as to what constitutes specific property. Some cases favor a strict or narrow construction of that term, holding that it only comprehends some individualized sum of money, right or piece of property associated with the transaction from its inception or at some later period prior to its culmination, while other cases hold that the extent to which the plaintiff's estate may be found eventually to have been depleted becomes a sum sufficiently specific to effect the survival of the right of action.
The Rhode Island cases bearing upon this statute have not fully reached a point determinative of the question which is now before the court. *Page 169 
In Aldrich v. Howard, 8 R.I. 125, suit was brought to recover damages sustained by the plaintiff to his hotel property through the erection of a stable in such close proximity thereto as to become a nuisance. It was urged in that case that there was no injury to the real estate, and, therefore, the action did not survive the death of the defendant. The court held that there was an injury to the real estate and that the action survived. InReynolds v. Hennessy, 17 R.I. 169, it was alleged that the defendant as mortgagee sold the mortgaged estate under the power of sale in the mortgage for a sum in excess of the mortgage debt, conveying the estate to the purchaser for the amount of the mortgage debt, fraudulently concealing from the owner of the equity of redemption, the fact of the excess, and never accounting for the same, etc. In Aylsworth v. Curtis,19 R.I. 517, suit was brought to recover a sum of money for the larceny of certain personal property of the plaintiff, of which crime the defendant was alleged to have been convicted.
It will be readily observed that in the first of these cases the damage was to specific realty and that in each of the other two cases a specific and particular sum of money was involved from the outset. We must, therefore, go beyond the limits of these cases in the determination of the question before us and choose between two lines of authority, the one exemplified by the case of Read v. Hatch, 19 Pick. 47, and the other byTichenor v. Hayes, 41 N.J.L. 193.
The statute of Massachusetts involved in the consideration of the case of Read v. Hatch, supra, provides that, "actions of trespass and trespass on the case for damage done to real or personal estate" shall survive.
The statute of New Jersey which is considered in the case ofTichenor v. Hayes, supra, provides that, "Where any testator or intestate shall, in his or her life-time, . . . have committed any trespass to the person or *Page 170 
property, real or personal, of any person or persons, such person or persons, his or her executors or administrators, shall have and maintain the same action against the executors or administrators of such testator or intestate as he, she or they might have had or maintained against such testator or intestate."
There are some variations in the language of these statutes when compared with each other and with our own statute, which has been earlier quoted, but I think that the meaning and intent of all three of them is practically the same, at least in so far as their construction is material to the present controversy.
The majority opinion seems to attach some importance to the fact that our earlier statute provided for "damage done to real or personal estate" and that the word "done" was omitted from later enactments. Such omission it is argued indicates an intent on the part of the legislature to sufficiently broaden the statute to cover cases like the one at bar. I can see no reason for such a conclusion. The presence of the word "done" adds nothing to the meaning or scope of the statute and its elimination deprives it of nothing. It is simply pleonastic. I can discover no difference in meaning between the expressions, "damage done to real or personal estate" and "damage to real or personal estate." That these expressions are interchangeable was fully recognized in Aylsworth v. Curtis, supra, where the court, in discussing our present statute, said, "the cause of action is the damage done to the personal estate of the plaintiff," etc. It may be more reasonably presumed that the word was omitted in the more recent enactments of our statute law because it was superfluous.
The majority of the court also finds that the Massachusetts cases are distinguishable from the case at bar and have no value as authority in the determination of the question before us for the reason that the Massachusetts *Page 171 
courts have evidently been shackled by the dominating force of the word "done" and compelled to adopt a narrow construction.
It seems to me that this is an assumption which is not warranted. It can hardly be assumed that the Massachusetts courts were restricted or controlled in their action by the presence of a word in the statute which is so evidently meaningless and without purpose. I think that all of these statutes whether the word "done" is used or not should receive a like construction in that regard.
The case of Read v. Hatch, supra, which has been followed in other Massachusetts cases, was an action for fraudulently representing a trader as in good credit by means whereof the plaintiff was induced to sell him goods, thereby sustaining damage, and the court said, "It is contended that a false representation, by which one is induced to part with his property, by a sale on credit to an insolvent person, by means of which he is in danger of losing it, is a damage done to him in respect to his personal property. But we are of opinion that this would be a forced construction, and not conformable to the intent of the statute. If this were the true construction, then every injury by which one should be prevented from pecuniary gain, or subjected to pecuniary loss, would, directly or indirectly, be a damage to his personal property. We are of opinion that it must have a more limited construction, and be confined to damagedone to some specific personal estate, of which one may be the owner." The whole purport of the opinion in this case is that some specific property must be involved as distinguished from a mere pecuniary loss or the incidental depletion of the plaintiff's personal estate in the aggregate.
In the case of Tichenor v. Hayes, supra, the gravamen of the action was certain false and fraudulent representations *Page 172 
made by the intestate with respect to certain mortgages, in consequence of which the plaintiff invested money in them, and that such securities proved worthless. The court in discussing the case says, among other things, "It is now urged in the argument of the counsel of the defendant, that . . . `the true construction of the act limits its application to injury to specific property, real or personal, and not to such a wrong as works no injury to any real or personal property of the plaintiff, but causes his estate generally to sustain a loss.' But is this discrimination reasonable? . . . Is it a reason or an assumption to say that the statutory expression of trespass to property, real or personal, means damage done to some particular piece of property, and not an injury to the property in general? If it is correct to translate the word `trespass' in this clause by the word `wrong' it seems impossible to resist the conclusion that a wrong to personal property is done as manifestly when one's personalty in the aggregate is injured, as when some particular item of it is damnified. The fact is, the discrimination, taken at its best, would be but a vague and shadowy one, for it seldom, if ever, happens that a loss falls upon a person's general estate, except by means of an injury to some particular part of it. Thus, if A should destroy by his carelessness bank notes, the property of B, to the amount of $1,000, under the rule suggested, an action would survive; but if B lost these same bank notes through the deceit of A an action would not survive. The idea that the legislature intended to give transmissibility to the former of these actions and not to the latter is absolutely not credible."
These two cases, Read v. Hatch and Tichenor v. Hayes,
cannot be reconciled and it becomes necessary, therefore, to determine which should be approved and followed as setting forth the more sound and reasonable doctrine. *Page 173 
I think that the more reasonable conclusion is in accordance with the former case.
The words of our statute, "damages to . . . real and personal estate" can be only fairly construed as having reference to some particular piece of real property or to some property of a personal nature which can be defined or distinguished by some mark or characterization indicating its entirety and enabling the mind to comprehend it as a separate entity. Further than this there must be some existing relation between the false representations and some specific personal property to which such representations were directed or to which they had reference at the time when they were made.
If the legislature had intended that the action should survive where the injury complained of was simply a depletion of the plaintiff's property, it would have been easy to have so expressed such intention. If the act had provided that the estate of a decedent should be liable for any loss which might be incurred through false representations made by such decedent in his or her lifetime the present question could not arise. But our statute does not so provide. It provides for damage to "real and personal estate." There seems to be no question that the damage done to real estate must be to some specific parcel of real estate and that such was the intention of the legislature in passing the act. There is nothing in the language of the act from which it can be assumed or inferred that any different rule was intended in matters involving personal estate. If the estate of the decedent is liable for loss generally there is no limit to the liability which may be incurred through the false representations. The extent of such liability would depend entirely upon the amount of money which the other party, at some later period, saw fit to invest. I cannot believe that it was the intention of the legislature to create any such situation. *Page 174 
The reasoning in Tichenor v. Hayes, supra, seems to me to be unsound in several respects. The court in that case appears to have been carried away by a fancied inconsistency in the argument of counsel for the defendant which did not exist. The defendant contended, and I take the language as quoted by the court in its opinion, that "The true construction of the act limits its application to injury to specific property, real or personal, and not to such a wrong as works no injury to any real or personal property of the plaintiff, but causes his estate generally to sustain a loss." The court then proceeds to discuss this position of the defendant in these words: "But is this discrimination reasonable? If, in the instance of water thrown back on to the property of a person by a dam wrongfully erected on the land of another, the word `trespass' in this act means `tort' or `wrong,' so as to embrace the consequential injury, why should it not have the same broad sense with respect to the indirect injury inflicted by a neglect? Is it a reason or an assumption to say that the statutory expression of trespass to property, real or personal, means damage done, to some particular piece of property, and not an injury to the property in general? If it is correct to translate the word `trespass' . . . by the word `wrong' it seems impossible to resist the conclusion that a wrong to personal property is done as manifestly when one's personalty in the aggregate is injured, as when some particular item of it is damnified. The fact is, the discrimination, taken at its best, would be but a vague and shadowy one, for it seldom, if ever, happens that a loss falls upon a person's general estate, except by means of an injury to some particular part of it. Thus, if A should destroy by his careless bank notes, the property of B, to the amount of $1,000, under the rule suggested an action would survive, but if B lost these same bank notes through the deceit of A, an action would not survive." *Page 175 
The court while apparently attempting to controvert the defendant's claim that the true construction of the act would make it applicable only where there was an injury to specific property, undertakes to fortify its argument with illustrations which are clearly harmonious with the defendant's contention. Take the case of the dam wrongfully erected on the land of another whereby water is thrown back, the damage is consequential, but it is a damage done to a specific piece of land. Again, it would make no difference as to whether certain bank notes amounting to $1,000 were lost through careless destruction or through deceit. In either event specific personal estate would be involved and the action would survive.
When the court says that under the rule suggested by the defendant, that an action for the careless destruction of the bank notes would survive, while an action for the loss of the same bank notes through deceit would not survive, it is clearly in error. No such rule was suggested by the defendant. The suggestion of the defendant, as quoted by the court in its opinion, shows that the defendant simply claimed that the act was limited in application to injury to specific property, real or personal.
Whether the act complained of is called a "trespass" or a "wrong" in no way serves to determine the question of its necessary relationship to some specific property. If a trespass must relate to some specific property a wrong must have a similar relation.
The word "trespass" in itself signifies an injury to a person or to property directly accomplished. The conclusion of the court in Tichenor v. Hayes is reached through reasoning which is unsound and through illustrations which are misconceived, and, therefore, the rule laid down therein should not be adopted or followed by this court.
The case of Administrator of Barret v. Copeland, *Page 176 20 Vt. 244, involved the consideration of a statute which provided for the survival of actions of trespass and trespass on the case for damages done to real or personal estate. The defendant, a constable, made a false return upon an execution in his hands, whereby the plaintiff was defeated in a suit which he had commenced against the defendant for assault and battery, and had thereby been put to great expense and damage and compelled to pay large sums of money. The court said, in construing the statute, that it must be confined to actions brought to recover damages done to some specific property, and the action of the lower court dismissing the suit was affirmed on the ground that it did not survive.
In that case, at the time of the making of the false return, that act had no relation to nor was it associated with any specific property in the hands of the plaintiff's intestate, and the same is equally true regarding the alleged fraudulent representations in the case at bar.
In the case of Reynolds v. Hennessy, supra, this court said, "Read v. Hatch was an action for fraudulently recommending a trader as in good credit, whereby the plaintiff was induced to sell him goods on credit. There the tortious act did not relate to any specific property, but the damage was the indirect and remote result of it. . . . We think it is clearly deducible from all the cases that, where there is simply a tort, not otherwise affecting the estate itself than by an indirect loss, an action ex delicto does not survive. . . . The tortious conduct alleged was damage to specific property, and not a mere tort which simply occasioned loss."
In the case at bar, as the Superior Court has said, at the time of the tortious act of the testatrix, to wit, the fraudulent representations, there was no specific sum of money in the hands of the plaintiff to which the tortious utterances directly referred or upon which they directly acted. In the present case it can merely be argued *Page 177 
that when the tortious act of the testatrix later resulted in some action on the part of the plaintiff, he then separated from his personal estate a sum of money which he used in the purchase of certain shares of stock in the Dewing Company.
The whole structure of the majority opinion seems to rest upon the cases of Tichenor v. Hayes, 41 N.J.L. 193; Baker'sAdm'r v. Crandall, 78 Mo. 584; and the English casesHatchard v. Mege, 18 Q.B.D. 771; Oakey  Sons v. Dalton,
35 Ch. D. 700, and Twycross v. Grant, 4 C.P.D. 40. The fallacies and errors of the case of Tichenor v. Hayes have already been pointed out and need not be further discussed.
In Baker's Adm'r v. Crandall, supra, the statute under consideration provided for the survival of actions, "for all wrongs done to the property, rights or interest of another,"c. It is quite apparent that such a statute is much broader in its scope than our statute, and that the former, by the use of the word "interest," might reasonably be said to comprehend cases like the one at bar, where the only result of the misrepresentations is a depletion of the plaintiff's estate.
In Hatchard v. Mege the action was brought to recover for damage done to the plaintiff's trade-mark, which is certainly a specific, definite and individualized piece of property and it is so treated in the opinion of the court. Day, J., said: "There is . . . a question whether a right of action can survive because injury to the plaintiff's trade-mark is alleged." Willis, J., said: "It seems to me that this is an allegation of direct injury to property." And Colton, J., said: "Assuming that the statement was calculated to bring the plaintiff's trade-mark into disrepute, and so damage his property, the executrix may succeed in establishing a cause of action, . . ."
Oakey v. Dalton was another case brought to recover damages for the infringement of the plaintiff's trade-mark. *Page 178 
There again the damage was to a specific piece of property. Chitty, J., in his opinion said, "The defendant has been infringing . . . the trade-mark, which is property: that is to say, injuring the property of the deceased man, and causing damage to his personal estate, which has diminished the amount of the assets." This does not mean that the action survives where there is simply a depletion of the assets generally, but a depletion of the assets arising from damage done to specific property, viz., the trade-mark.
In Twycross v. Grant et al., supra, the court had under consideration Order L., Rules 1 and 4. Rule 1 provides that, "an action shall not become abated by reason of the marriage, death, or bankruptcy of any of the parties, if the cause of action survive or continue." Rule 4 provides, "where by reason of marriage, death, or bankruptcy, or any other event occurring after the commencement of an action, and causing a change of transmission of interest or liability, or by reason of any person interested coming into existence after the commencement of the action, it becomes necessary or desirable that any person not already a party to the action should be made a party thereto . . . an order that the proceedings in the action shall be carried on between the continuing parties to the action and such new party or parties, may obtain ex parte on application to the court or a judge, upon an allegation of such change or transmission of interest or liability, or of such person interested having come into existence."
It will be observed that these rules materially differ from each other in phraseology and comprehensiveness. Rule 1 provides that the death of the party shall not cause an abatement of the action in cases where the cause of action survives. Rule 4 goes much farther, and is to the effect that any action causing a change of interest shall survive. *Page 179 
The counsel for the defendant contended in that case that Rules 1 and 4 should be read together, and, therefore, that, unless the cause of action "survives or continues," Rule 4 would not become operative. The court, however, rejected this contention and held that the action survived under Rule 4 and was capable of transmission to his personal representative. Rule 4 cannot be said to be at all similar in its provisions to the statute which we are here endeavoring to construe. The opinion of Bramwell, L.J., which the majority opinion cites at length, contains this language: "It has been contended so; it will be sufficient if, from the nature of the injury, it must diminish the personal assets."
I do not see how it can be assumed that the learned judge used these words except in the light of Rule 4, under which the issue in that case appears to have been solely considered and determined. That being so it does not seem to me that the case ofTwycross v. Grant is of any value in pointing the way to a proper construction of our statute. Our statute does not go to the extent of holding that an action survives where the plaintiff has simply suffered a change of interest.
I think that the construction of the statute in the case ofRead v. Hatch, supra, and other cases decided by the Massachusetts courts, which have been followed and approved in Vermont, Administrator of Barrett v. Copeland, 20 Vt. 244;Bellows v. Admr. of Allen, 22 Vt. 108; Jones v. Estate ofEllis, 68 Vt. 544, and in Wisconsin, Killen v. Barnes,106 Wis. 546, more correctly interpret the meaning and intent of the law-making power and are better founded in reason and authority. Besides, this court has distinctly said in Reynolds v.Hennessy, supra, "that where there is simply a tort not otherwise affecting *Page 180 
the estate itself than by an indirect loss of an action exdelicto does not survive."
I think that the plaintiff's exception should be overruled.